Citation Nr: 0405690	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  96-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The veteran provided testimony at a personal hearing 
conducted before the personnel at the RO in September 1996, a 
transcript of which is of record.  Further, the record 
reflects that he had also requested a hearing before the 
Board in conjunction with his appeal.  However, this request 
was withdrawn in February 2004.  See 38 C.F.R. § 20.704(e).

With the exception of the veteran's claim of service 
connection for right ear hearing loss, the Board finds that 
additional development is necessary in regard to the issues 
on appeal.  Accordingly, these issues will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that audiological testing conducted 
as part of the veteran's enlistment examination revealed high 
frequency hearing loss of the right ear.

3.  The evidence reflects that the veteran's right ear 
hearing loss was aggravated by in-service noise exposure.


CONCLUSION OF LAW

Service connection is warranted for right ear hearing loss.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

For the reasons stated below, the Board finds that service 
connection is warranted for the veteran's right ear hearing 
loss.  As such, no further discussion of the VCAA is 
necessary regarding this claim.


Background.  The veteran has contended in various statements, 
as well as at his September 1996 personal hearing, that he 
developed hearing loss and tinnitus due to in-service noise 
exposure, specifically loud gunfire.

The veteran's DD Form 214 reflects, in part, that his primary 
military occupational specialty was that of an Anti-Tank 
Assaultman.  Further, he was awarded the Expert Rifle 
Badge/Marksman Pistol Badge, among other medals and 
citations.

The veteran's service medical records reflect that his ears 
were clinically evaluated as normal on his August 1972 
enlistment examination.  In addition, this examination 
included an audiological evaluation which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
50
LEFT
15
15
10
--
35

On a concurrent Report of Medical History, he indicated that 
he had not experienced hearing loss. 

A subsequent service examination conducted in March 1973 
continued to evaluate the veteran's ears as normal.  Further, 
the audiological evaluation conducted in conjunction with 
this examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
20
55
45
LEFT
15
15
5
10
25
25

On his August 1976 release from active duty examination, the 
veteran's ears were clinically evaluated as normal.  
Moreover, the audiological evaluation conducted in 
conjunction with this examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
10
15
65
60
LEFT
15
15
10
15
70
65

The post-service medical evidence includes private 
audiological evaluations conducted in May 1992 and July 1993.  
On the May 1992 evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
40
65
75
LEFT
5
5
10
45
70
60

The July 1993 private audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
5
40
55
65
LEFT
10
10
10
45
60
65

In June 1995, the veteran underwent a VA audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
5
50
65
33
LEFT
5
15
15
55
65
38

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  Further, the examiner 
stated that this evaluation revealed a precipitous high 
frequency sensorineural drop in hearing bilaterally above 
2000 Hertz to a moderately severe hearing loss level.  
However, no opinion was promulgated regarding the etiology of 
his hearing loss.

An April 1996 private audiogram appears to reveal pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
10
45
70
65
LEFT
5
5
15
55
70
60

The veteran subsequently underwent a new VA audiological 
evaluation in November 2001, which revealed pure tone 
thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
10
60
75
40
LEFT
5
15
15
55
80
41

Speech recognition scores were again 100 percent for the 
right ear, and 96 percent for the left ear.  In addition, the 
examiner stated that the results showed a mild sensorineural 
hearing loss for the right ear, and a moderate sensorineural 
hearing loss for the left ear.  Moreover, the examiner opined 
that it was more likely than not that the hearing loss was 
due to the gunfire the veteran reported exposure to while 
serving in the military.

The record reflects that the RO denied the veteran's claim of 
right ear hearing loss on the basis that it preexisted 
service and was not aggravated therein.  In making this 
determination, the RO noted, in the January 2003 Supplemental 
Statement of the Case (SSOC), that the results of his 
enlistment examination would have justified a noncompensable 
(zero percent) rating had it been found to have been incurred 
in service.  Although the RO acknowledged that the 
audiometric evidence showed that this condition slightly 
increased in severity, it remained in the same noncompensable 
evaluation status.  Therefore, the RO concluded that an 
aggravation of this pre-existing right ear hearing loss could 
not be granted.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
record reflects that service connection is warranted for 
right ear hearing loss.

Here, the Board acknowledges that the August 1972 enlistment 
examination shows high frequency hearing loss of the right 
ear, as defined by 38 C.F.R. § 3.385.  Specifically, the 
audiological evaluation showed a pure tone threshold of 50 at 
4000 Hertz.  As such, the disability was noted at the time of 
his entrance to service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. 3.304(b).  Thus, the veteran is only entitled to a 
grant of service connection if the record reflects that this 
disability was aggravated during service; i.e., the evidence 
must show that it underwent a permanent increase in severity 
that was not due to the natural progression of the condition.  
38 C.F.R. 
§ 3.306(a).  

As acknowledged by the RO in the January 2003 SSOC, the 
service medical records do reflect that the right ear hearing 
loss increased in severity during active service.  For 
example, the subsequent March 1973 audiological evaluation 
showed that the pure tone threshold for 4000 Hertz had 
increased from 50 to 55, and, thereafter, it increased to 65 
at the time of the August 1976 release from active duty 
examination.  Moreover, the post-service audiological 
evaluations continue to show the pure tone threshold for 4000 
Hertz to be in excess of 50.  Therefore, the record indicates 
that the disability underwent a permanent increase in 
severity, rather than a temporary flare-up.  See Hunt, supra.

The Board notes that there is no competent medical opinion 
which specifically addresses the issue of whether the 
increase in the veteran's right ear hearing loss during 
service was due to the natural progression of the condition.  
However, it is noted that the November 2001 VA audiological 
examiner opined that the overall hearing loss was due to in-
service noise exposure from gunfire.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Neither the Board nor the 
RO can reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated 
opinion.).  Further, the veteran's DD Form 214 supports a 
finding that he would have been exposed to such noise 
(gunfire) based upon his primary military occupational 
specialty and his Expert Rifle Badge/Marksman Pistol Badge.  
With respect to the RO's determination that neither the in- 
or post-service findings would warrant a compensable 
evaluation for the right ear hearing loss, the Board finds 
that this does not change the fact that the condition 
actually underwent a permanent increase in severity during 
active service.  Moreover, the Board notes that the same 
rationale could have also been applied to the already 
service-connected left ear hearing loss.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for his right ear hearing loss.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

For the reasons stated above, the Board has determined that 
the veteran is entitled to a grant of service connection for 
his right ear hearing loss.  However, the Board does not have 
the authority assign an initial rating in the instant case; 
the RO must assign the initial rating for this disability.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) (The 
issue of whether there is a connection between the veteran's 
service and the disability is a separate issue from the 
degree of the disability.).  Inasmuch as the severity of the 
veteran's right ear hearing loss is inextricably intertwined 
with his service-connected left ear hearing loss, the Board 
finds that it must remand the claim for the RO to consider 
the severity of the now service-connected bilateral hearing 
loss in the first instance.  Moreover, the Board notes that 
the veteran's representative contended in a February 2004 
statement that a new examination was warranted as the veteran 
had indicated (to the representative) that his hearing loss 
was worsening.  VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  The Board also notes that it has been more 
than 2 years since the November 2001 examination, which 
indicates that the record may not accurately reflect the 
current nature and severity of the service-connected hearing 
loss.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124(1991).  

In regard to the veteran's tinnitus, the June 1995 VA 
audiological examination noted, in part, that the veteran did 
not report any tinnitus or dizziness at the time of the 
examination.  Similarly, the November 2001 VA audiological 
examination noted that the veteran did not report any 
tinnitus.  However, at his September 1996 personal hearing, 
he testified that he experienced tinnitus approximately 2 to 
3 times a month, even though he did not experience it at the 
time of the June 1995 VA examination.  Further, the veteran's 
representative made similar contentions in the February 2004 
statement, and asserted that he should be accorded an 
examination to determine whether he actually has this 
disability.  Inasmuch as the Board has already determined 
that a new audiological examination is necessary, it will 
direct the examiner to make a determination as to whether the 
veteran currently has tinnitus.

With respect to the veteran's claim of service connection for 
hemorrhoids, the Board notes that his August 1972 enlistment 
examination and subsequent March 1973 service examination 
indicates that his anus and rectum were clinically evaluated 
as normal.  Further, on the concurrent Reports of Medical 
History, he indicated that he had not experienced piles or 
rectal disease.  However, records from September and October 
1975 note that he complained of symptomatic hemorrhoids since 
March 1974, which had become bothersome in the last 2 months 
with occasional bleeding, pruritis, and burning.  The 
examination itself revealed small hemorrhoids at 01, 06, and 
0900.  Nevertheless, his anus and rectum were clinically 
evaluated as normal on his August 1976 examination.

On a June 1995 VA general medical examination, the veteran 
complained of bleeding through his rectum, which he reported 
had started in 1974, at which time he was considered to have 
internal hemorrhoids.  Diagnoses following examination 
included internal hemorrhoids with occasional minimal 
recurrent bleeding, with no evidence of other problems.

Thereafter, on a November 2001 VA rectum and anus 
examination, the veteran reported, in essence, that he 
developed recurrent hemorrhoids while on active duty.  Final 
assessment following examination of the veteran was external 
hemorrhoid noted at the 12 o'clock position, with no 
sphincter dysfunction or fecal incontinence.

In the January 2003 SSOC, the RO determined that all of the 
available evidence did not show that the veteran had a 
chronic hemorrhoid condition which was incurred in or 
aggravated by military service.  The RO stated that there was 
one incident in service of treatment for 3 hemorrhoids.  
However, with reference to an internet site, the RO stated 
that hemorrhoids normally resolved within 2 to 4 weeks, and 
may reoccur, as they had in the veteran's case, when there 
was too much pressure in the rectum.  The RO also noted that 
the most frequent causes of hemorrhoids were constant 
sitting, straining with bowel movements (from constipation or 
hard stools), diarrhea, sitting on the toilet for a long 
time, severe coughing, childbirth, and heavy lifting.  
Nevertheless, neither these findings nor the VA medical 
examinations on file specifically address the issue of 
whether the veteran's current hemorrhoids are causally 
related to his in-service treatment for hemorrhoids.  The 
Board finds that such a competent medical opinion is 
necessary for a full and fair disposition of this case.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, this claim will be remanded for a new 
examination to obtain such an opinion.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss, tinnitus, and hemorrhoids since 
November 2001.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In addition, the examiner 
should make a finding as to whether the 
veteran currently has tinnitus, and, if 
so, the frequency thereof.  Further, for 
any tinnitus found to be present, the 
examiner must address whether it is as 
likely as not (50 percent or greater 
likelihood) that the disability is 
causally related to the veteran's account 
of in-service noise exposure and/or 
whether it is secondary to the service-
connected hearing loss.  

4.  The veteran should also be afforded 
an examination to determine the current 
nature and etiology of his hemorrhoids.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Moreover, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran incurred a chronic hemorrhoid 
condition during active service.  In 
making this determination, the examiner 
should note the veteran's in-service 
treatment for hemorrhoids in 1975.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
January 2003, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



